            Case 1:21-cv-02134-JPC Document 20 Filed 08/19/21 Page 1 of 2




    GEORGIA M. PESTANA                    THE CITY OF NEW YORK                                         MARTHA NIMMER
    Corporation Counsel                                                                Special Assistant Corporation Counsel
                                                  LAW                                                     Cell: (917) 499-8632

                                              DEPARTMENT
                                                 100 CHURCH STREET
                                                 NEW YORK, NY 10007




                                                                    August 13, 2021
VIA ECF
Hon. John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
Room 1320
New York, NY 10007

                  Re: S.S. obo K.C. v. New York City Dep’t of Educ., 21-cv-2134 (JPC)(SLC)

Dear Judge Cronan:

        I am a Special Assistant Corporation Counsel in the office of Corporation Counsel
Georgia M. Pestana, attorney for Defendant in the above-referenced action, wherein Plaintiff
seeks solely attorneys’ fees, costs and expenses for legal work on an administrative hearing
under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for
this action.

        I write to respectfully request that Your Honor relieve the parties of the obligation to go
to mediation in this case, as ordered in ECF No. 16. Plaintiff does not consent to this request
and, at my request, has stated the following as the basis for withholding consent: “We have not
worked together in the past 1 and you are already assuming that I am unwilling to settle the
current matter. Furthermore, your employer continually tries to admonish us for not settling
when you, in fact, are the one requesting an immediate briefing schedule without an attempt at
resolution.” 2 (emphasis added)


1
  It is unclear why counsel makes this statement: Beginning on March 30, 2021, I have been assigned to twelve (12)
IDEA fees-only cases brought by CLF, and I have personally attempted to negotiate settlement in two (2) of those
cases directly with Mr. Corretti as opposing counsel for months now (this case, where settlement negotiations that
began on May 5, 2021 with the City’s settlement offer, and continued on May 12, May 19, May 21 and May 26,
2021), and in M.H. v. N.Y.C. D.O.E., 21-cv-2082(JPO)(BCM), where settlement discussions took place on July 29,
July 30 and August 2, 2021); and I have corresponded with Mr. Coretti in two additional cases filed recently: M.R.
v. N.Y.C. D.O.E., 21-cv-5503 (VEC)(SN); and V.W. v. N.Y.C. D.O.E., 21-cv-6495 (PGG)(KHP).
2
 Again, in view of the good faith settlement negotiations my office initiated in this case as set forth in footnote “1”,
supra, it is unclear why counsel would make this baseless assertion; and supports Defendant’s contention that CLF
does not plan to negotiate in good faith in this case.
          Case 1:21-cv-02134-JPC Document 20 Filed 08/19/21 Page 2 of 2




        Defendant makes this request in view of very recent developments, which have made
clear that the Cuddy Law Firm (“CLF”) is unwilling to negotiate, in good faith, settlement of this
and many other currently pending IDEA fees-only cases. Defendant believes very strongly that
mediation in this case will only serve to create additional billable hours for the Cuddy Law Firm.

         As the Court may be aware, there is a multitude of Judges within this district who have
motions pending in IDEA fees-only cases represented by the CLF, as well as Judges in this
district who have recently issued decisions in CLF cases with increasing frequency, three in just
the past month. See J.R. v N.Y.C. Dep’t of Educ., 19-cv-11783 (RA)(S.D.N.Y. Aug. 4, 2021)
($350/hr. for senior Cuddy attorneys, $250 for junior attorneys (with experience ranging from 2
years to 5 years, and $100/hr. for all paralegal staff); M.D. v N.Y.C. Dep’t of Educ., 20-cv-
6060(LGS) (S.D.N.Y. July 16, 2021) ($375/hr. for senior Cuddy attorneys and $100/hr. for all
paralegal staff); H.C. v N.Y.C. Dep’t of Educ., 2021 U.S. Dist. LEXIS 113620 (S.D.N.Y. June
17, 2021 “Until the Second Circuit modifies the directives set forth in Arbor Hill, this court is
constrained to determine, as it has done here, the cheapest hourly rate an effective attorney
would have charged” ($360/hr. for senior Cuddy attorneys and $100/hr. for all paralegal staff);
S.J. obo K.H. v. N.Y.C. Dep’t of Educ., 2021 U.S. Dist. LEXIS 6180, 20-cv-1922 (S.D.N.Y. Jan.
21, 2021)(LGS)(SDA) ($360/hr. for senior Cuddy Law Firms attorneys, and $200/hr. for a junior
associate.)

        My office is currently briefing a multitude of IDEA fees-only cases brought by CLF, and
I note that CLF has filed appeals to the Second Circuit in the two decisions cited above issued
recently by Judge Schofield (S.J. and M.D.) and the decision by Judge Cott, cited above (H.C.);
CLF is presumably intent on filing an appeal of the decision issued just nine days ago by Judge
Abrams, also cited above. It is Defendant’s belief that CLF intends to brief their hourly rates to
many judges within this District while those appeals to the Circuit are pending, and we believe—
based on settlement negotiations to date—that this is one such case that CLF has chosen for
briefing, unless they can extract an unfair settlement from the City. Such use of this honorable
Court’s time, as well as the Court-appointed mediator, should not be countenanced.

        For all these reasons, and for the purpose of judicial economy and preserving the
resources of this Court, the Mediator and the Defendant, Defendant respectfully requests that it
be relieved of its obligation to participate in mediation in this case, and that the Court require the
parties to submit a briefing schedule no later than August 20, 2021, in the event this case is not
resolved by that date.

       Thank you for considering this request.

                                                          Respectfully submitted,

                                                                         /s/
                                                          Martha Nimmer
                                                          Special Assistant Corporation Counsel
                                          Defendant's request that the Court relieve the parties of their obligation to attend
cc:    Justin Coretti, Esq. (via ECF)     mediation is denied. The parties will participate in the Court-annexed Mediation Program
                                          in good faith. The Court will hold a teleconference on November 16, 2021 at 10:00 a.m.
                                          to discuss the status of this case. At the scheduled time, counsel for all parties should call
                                          (866) 434-5269, access code 9176261.

                                          SO ORDERED.                                                       2
                                          Date: August 18, 2021                                      ____________________
                                                New York, New York                                   JOHN P. CRONAN
                                                                                                     United States District Judge
